Case 7:18-cv-10204-PMH Document 101 Filed 07/30/19 Page 1 of 2

Fo 0 Re RRR
| ss serve tneamapweamtinmine on ntene cee

aay
UNITED STATES DISTRICT COURT NENT
SOUTHERN DISTRICT OF NEW YORK : OM NICALLY |
wenn enn nee e meee -- n-7X ‘ ee a
SAMUEL INDIG, LEAH INDIG, MEIR Hier SELES | Soar
KAHANA, ROBERT KLEIN, and NAFTALI © sesnstamamasast| JO | 14
KLEIN,

 

 

Plaintiffs, ORDER

‘ 18 CV 10204 (VB)

THE VILLAGE OF POMONA, BRETT
YAGEL, LOUIS ZUMMO, LEON HARRIS,
and DORIS ULMAN,
Defendants.
Re ee a ke a nr a ye tS BO Me x

 

Plaintiffs’ counsel’s motion to withdraw as counsel is GRANTED for substantially the
reasons set forth in Mr. Nash’s motion and affirmation in support of the motion as well as
plaintiffs’ unsigned letter dated July 23, 2019, requesting “some time” to seek new counsel.
(Docs. ##98, 99). Mr. Nash shall serve a copy of this Order on plaintiffs and file proof of service
on the docket.

Until plaintiffs engage a new attorney, they must proceed pro se. Therefore, by August
12, 2019, plaintiffs must update the Court in writing as to each of their current mailing addresses
in letters sent to the Pro Se Clerk at the following address:

Pro Se Clerk
United States District Court

300 Quarropas Street
White Plains, New York 10601

Discovery deadlines are stayed until October 28, 2019. The August 1, 2019, conference
is adjourned to October 28, 2019, 10:00 a.m.
Plaintiffs are directed to engage an attorney before the October 28, 2019 conference so

that attorney can appear on that date. Ifa plaintiff does not engage an attorney or wishes to

 
Case 7:18-cv-10204-PMH Document 101 Filed 07/30/19 Page 2 of 2

proceed pro se, that plaintiff must appear in person for the conference. No plaintiff may appear
on behalf of another plaintiff—in other words, if plaintiffs do not engage an attorney, all plaintiff
must attend the conference in person.

If neither new counsel for plaintiffs nor plaintiffs appears for the conference, then
the Court may dismiss the case for failure to prosecute or comply with a Court order. See

Fed. R. Ciy. P. 41(b).

Dated: July 29, 2019
White Plains, NY
SO ORDERED:

dit

Vincent L. Briccetti
United States District Judge

 
